Title: From Thomas Jefferson to Robert Bailey, 21 March 1802
From: Jefferson, Thomas
To: Bailey, Robert


            
              Mar. 21. 1802.
            Th: Jefferson asks the favor of mr Bailey to accept of some small articles of cloathing for his family, on the score of antient acquaintance. Would it be within the scope of mr Bailey’s plan of gardening for the common market, to make a provision of endive for the ensuing winter, so as to be able to furnish Th:J. with a sallad of endive every day through the winter till the spring sallading should commence, for which Th:J. would send once a week, and preserve the week’s provision here by setting them in earth, to be drawn from day to day fresh, in which way he presumes they would continue good: for which mr Bailey’s market price would be weekly sent to him? he makes the enquiry now because it might possibly be requisite for him to plan his gardening accordingly for some time beforehand. he offers mr Bailey his best wishes for himself, mrs Bailey & family.
          